DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission amending claims 1, 6, 17, 22, 24, cancelling claim 23 and adding new claims 25-27, filed on 7/2/2021, has been entered.

Response to Amendment
This allowance is in response to Amendments filed on 7/2/2021 in conjunction with the request for continued examination. Upon consideration of the filed claims, Examiner requested an interview to propose amendments to place the application in condition for allowance. An examiner amendment (authorized by Applicant on 7/29/2021 pursuant to a telephonic interview) clarifies the connection between the recited terminal ID and the device profile.  Also, the amendment addresses the antecedent basis issues identified during review. Amendments to claims have been fully considered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Schneider (reg. 68,276), on 7/29/2021.
Claims 1, 17-19, 21-22, and 27 have been amended according to the attached Office Action Appendix.
---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-22, 24-27 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Baum (U.S. Pat. App. Pub. 2015/0222621 A1), teaches the provisioning and authentication of devices over the Internet to facilitate access and services; McLaughlin (U.S. Pat. App. Pub. 2015/0222517 A1), teaches the exchange of session ID, IP address and port number; and Bakish (U.S. Pat. App. Pub. 2016/0111091 A1), teaches a sensor to obtain data to determine that an event occurred. 
However, Baum, McLaughlin, and Bakish do not anticipate or render obvious the combination set forth in the independent claims 1, 17, and 22, recited as “ … at least one of the first terminal and the server establishes a channel between the first terminal and the server based at least in part on the terminal ID, the channel corresponding to a communication channel that is to be used by the first terminal and the server to communicate data; the terminal ID is used to authenticate the first terminal in connection with the channel being established between the first terminal and the server; and the channel between the first terminal and the server is established using parameter information that is provided to the first terminal in response to the first terminal being authenticated; a device profile that corresponds to the first terminal is registered with the server in association with the first terminal based at least in part on the terminal ID, and the device profile comprise a mapping of events to actions; in response to the first terminal determining that an event occurred, the first terminal communicates an event message to the server; the event message comprises an indication of the event; the server determines one or more operations to be performed in response to the event; and a determination of the one or more operations is based at least in part on the indication of the event and performing a lookup with respect to the mapping of events to actions comprised in the device profile that corresponds to the first terminal.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landsman (U.S. Pat. App. Pub. 2010/0057843 A1), identifying devices without explicitly providing device identifier or user identifier in a network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493